

EXHIBIT 10.29f




NON-COMPETITION AND CONFIDENTIALITY COVENANTS


THIS INSTRUMENT is made and given this ___ day of _________ 2016 by
__________(“Participant ”) to and for the benefit of Tiffany and Company, a New
York corporation and its Affiliates (as defined below) with reference to the
following facts and circumstances:


    
A.
Participant wishes to receive Equity Awards which might be granted to
Participant in the future or which have been granted to Participant on the
condition that Participant executes and delivers this instrument; is willing to
make the promises set forth in this instrument, and to execute and deliver this
instrument, in order to be eligible to receive Equity Awards in the future and
to have the benefit of Equity Awards which have been granted to Participant on
the condition that Participant executes and delivers this instrument; and
understands that Equity Awards may be forfeited and any Proceeds of Equity
Awards may become due and payable to Tiffany if Participant breaches the
covenants contained in this instrument.



B.
If Participant is a participant or former participant in the Deferral Plan,
Participant wishes to receive Excess DCRB Contributions, as defined in such
Plan; wishes to execute this instrument pursuant to Section 5.1(C) of such Plan;
and understands that any such Excess DCRB Contributions and Investment Fund
performance (as defined in such Plan) credited to such Contributions may be
forfeited pursuant to such Plan if Participant breaches the covenants contained
in this instrument.



C.
If Participant is a participant or former participant in the Excess Plan,
Participant wishes to receive a Benefit, as defined in such Plan; wishes to
execute this instrument pursuant to Section 3.12 of such Plan; and understands
that any such Benefit may be forfeited pursuant to such Plan if Participant
breaches the covenants contained in this instrument.



D.
Participant agrees that the benefits recited above, as applicable, constitute
full and fair and consideration for the covenants made in this instrument.



NOW THEREFORE, Participant hereby agrees as follows:


1.      Defined Terms. The initially capitalized words and phrases set forth
below shall have the meanings ascribed to them below:


“Affiliate” shall mean, with reference to any Person, any second Person that
controls, is controlled by, or is under common control with, any such first
Person, directly or indirectly.


“Board” means the board of directors of Tiffany and Company, a New York
corporation.


“Cause” means a termination of Participant’s employment, involuntary on
Participant’s part, which is the result of:


    



--------------------------------------------------------------------------------




(i)
Participant’s conviction or plea of no contest to a felony involving financial
impropriety or a felony which would tend to subject the Company or any of its
Affiliates to public criticism or materially interfere with Participant’s
continued service to the Company or its Affiliate;



    
(ii)
Participant’s willful and unauthorized disclosure of material Confidential
Information which disclosure actually results in substantive harm to the
Company’s or its Affiliate’s business or puts such business at an actual
competitive disadvantage;



    
(iii)
Participant’s willful failure or refusal to perform substantially all such
proper and achievable directives issued by Participant’s superior (other than:
(A) any such failure resulting from Participant’s incapacity due to physical or
mental illness, or (B) any such refusal made by Participant in good faith
because Participant believes such directives to be illegal, unethical or
immoral) after a written demand for substantial performance is delivered to
Participant on behalf of Company, which demand specifically identifies the
manner in which Participant has not substantially performed Participant’s
duties, and which performance is not substantially corrected by Participant
within ten (10) days of receipt of such demand;



    
(iv)
Participant’s commission of any willful act which is intended by Participant to
result in his personal enrichment at the expense of the Company or any of its
Affiliates, or which could reasonably be expected by him to materially injure
the reputation, business or business relationships of the Company or any of its
Affiliates;



    
(v)
A theft, fraud or embezzlement perpetrated by Participant upon Company or any of
its Affiliates.



“Change in Control” shall mean the occurrence of any of the following:


    
(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (c) below that does not constitute a Change in
Control under clause (c) below) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Parent representing thirty-five percent (35%) or more of the combined voting
power of Parent’s then outstanding securities entitled to vote in the election
of directors of Parent;



    

Non-Competition and Confidentiality Covenants
March 16, 2016


 
2

--------------------------------------------------------------------------------




(ii)
If the individuals who, as of March 17, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Parent’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such person
were a member of the Incumbent Board;



    
(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or



    
(iv)
Assets representing 50% or more of the consolidated assets of Parent and its
subsidiaries are sold, liquidated or distributed in a transaction (or series of
transactions within a twelve (12) month period), other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of Parent in substantially the same proportions
as their ownership of the common stock of Parent immediately prior to such sale
or disposition.



“Change in Control Date” shall mean the date on which a Change in Control
occurs.


“Confidential Information” means all information relating in any manner to
Tiffany or its business, including but not limited to, contemplated new products
and services, marketing and advertising campaigns, sales projections, creative
campaigns and themes, financial information, budgets and projections, system
designs, employees, management procedures and systems, employee training
materials, equipment, production plans and techniques, product and materials
specifications, product designs and design techniques, client information
(including purchase history and client identifying information) and vendor
information (including the identity of vendors and information concerning the
capacity of or products or pricing provided by specific vendors);
notwithstanding the foregoing, “Confidential Information” shall not include
information that becomes generally publicly available other than as a result of
a disclosure by Participant or that becomes available to Participant on a
non-confidential basis from a Person that to the Participant’s knowledge, after
due inquiry, is not bound by a duty of confidentiality.


“Covered Employee” means any person who, at any date relevant to this Agreement,
is an employee of Tiffany or who was an employee of Tiffany during the one-year
period previous to the date relevant to this Agreement.


“Deferral Plan” means the Tiffany and Company Amended and Restated Executive
Deferral Plan, as amended from time to time.



Non-Competition and Confidentiality Covenants
March 16, 2016


 
3

--------------------------------------------------------------------------------




“Duration of Non-Competition Covenant” means the period beginning with
Participant’s Termination Date and ending upon the first to occur of the
following: (i) the second year anniversary of Participant’s Termination Date,
(ii) Participant’s Change in Control Date or (iii) Participant’s 60th birthday
provided that, in no circumstance shall the Duration of this Covenant be less
than six months.


“Equity Awards” means any grant of options to purchase, restricted shares of,
stock units that may be settled in, or stock appreciation rights that may be
measured by appreciation in the value of, the Common Stock of Tiffany & Co., a
Delaware corporation, including any grants made under the terms of the 2014
Employee Incentive Plan or any plan adopted by Tiffany & Co. subsequent to the
date of this instrument including grants made both before and after the date of
this instrument.


“Excess Plan” shall mean the 2004 Tiffany and Company Un-funded Retirement
Income Plan to Recognize Compensation in Excess of Internal Revenue Code Limits,
as amended from time to time.
 
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Investment Fund” shall have the meaning ascribed to that in the Deferral Plan.
 
“Jewelry” means jewelry (including but not limited to precious metal or silver
jewelry or jewelry containing gemstones) and watches.


“Parent” means Tiffany & Co., a Delaware corporation.


“Parent Board” means The Board of Directors of Parent.


“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Proceeds of Equity Award” means, in U.S. dollars, (i) with respect to an Equity
Award of restricted stock or stock units, the value the shares on the date the
Equity Award vests, and, (ii) with respect to an Equity Award that is an option
to purchase or a stock appreciation right, the spread between the strike price
and the market value for the underlying shares on the exercise date, in each of
cases (i) and (ii) measured by the simple average of the high and low selling
prices on the principal market on which the shares are traded as of vesting or
exercise date, as the case may be, if such vesting or exercise date is a trading
date; if such vesting or exercise date is not a trading date, then as of trading
date next following the vesting or exercise date.


“Normal Retirement Age” means the later of (i) Participant’s 65th birthday or
(ii) the 5th anniversary from his date of hire.


“Retail Jewelry Trade” means the operation of one or more retail outlets
(including stores-within-stores, leased departments or concessions) selling
Jewelry in any city in the world in

Non-Competition and Confidentiality Covenants
March 16, 2016


 
4

--------------------------------------------------------------------------------




which a TIFFANY & CO. store is located at the time in question; for the purpose
of this definition, a retail outlet will not be deemed engaged in the Retail
Jewelry Trade if less than 5% of the items displayed for sale in such outlet are
Jewelry, so that, by way of example, an apparel store that offers Jewelry as an
incidental item would not be deemed engaged in the Retail Jewelry Trade.


“Termination Date” means the date Participant ceases to be an employee of
Tiffany or its Affiliate.


“Tiffany” means Tiffany and Company, a New York corporation, and if the context
so requires, Tiffany and Company and/or any Affiliate of Tiffany and Company,
such term to be interpreted broadly so as to give rights equivalent to Tiffany
and Company to any Affiliate of Tiffany and Company.


“Wholesale Jewelry Trade” means the sale of Jewelry or gemstones to the Retail
Jewelry Trade, the development or design of Jewelry for sale to the Retail
Jewelry Trade or the production of Jewelry for sale to the Retail Jewelry Trade
regardless of where in the world such activities are conducted.


2.      Non-Competition. Participant agrees that for the Duration of the
Non-Competition Covenant Participant will not directly or indirectly (whether as
director, officer, consultant, principal, owner, member, partner, advisor,
financier, employee, agent or otherwise):


(i) engage in, assist, have any interest in or contribute Participant’s
knowledge and abilities to, any business or entity in the Retail Jewelry Trade
or in the Wholesale Jewelry Trade or seeking to enter or about to become engaged
in the Retail Jewelry Trade or the Wholesale Jewelry Trade (provided that this
subsection shall not prohibit an investment by Participant not exceeding five
percent of the outstanding securities of a publicly traded company);


(ii) employ, attempt to employ, or assist anyone in employing a Covered Employee
(including by influencing any Covered Employee to terminate his/her employment
with Tiffany or to accept employment with any Person); or


(iii) attempt in any manner to solicit jewelry purchases by any client of
Tiffany or persuade any client of Tiffany to cease doing business or reduce the
amount of business that such client has customarily done with Tiffany.


The provisions of Section 2(i) above shall not apply if Participant’s employment
with Tiffany or Tiffany’s Affiliate is terminated by Tiffany or such Affiliate
for reasons other than Cause or if, having reached Participant’s Normal
Retirement Age or Participant’s Change in Control Date, Participant voluntarily
resigns from such employment. The provisions of this Section 2 may be waived by
the Board, in whole or in part, if deemed by the Board to be in the best
interests of Tiffany and Company, provided, however, that if the Participant is,
on or within six months prior to Participant’s Termination Date, an executive
officer of the Parent, then the provisions of this Section 2 may only be waived
by the Compensation Committee (or its Stock Option Subcommittee) of the Parent
Board.



Non-Competition and Confidentiality Covenants
March 16, 2016


 
5

--------------------------------------------------------------------------------




3.      Confidentiality. Participant acknowledges that Participant has had
access to Confidential Information. Participant agrees not use to the detriment
of Tiffany or disclose any Confidential Information. If the Participant is
requested in any case by a court to make any disclosure of Confidential
Information (other than to a regulatory, administrative or governmental
enforcement authority, or any self-regulatory organization), the Participant
shall (i) promptly notify Tiffany in writing, (ii) consult with and assist
Tiffany at Tiffany’s expense in obtaining an injunction or other appropriate
remedy to prevent such disclosure, and (iii) use Participant’s reasonable
efforts to obtain at the Company’s expense a protective order or other reliable
assurance that confidential treatment will be accorded to any Confidential
Information that must be disclosed. Subject to the foregoing sentence,
Participant may furnish that portion (and only that portion) of the Confidential
Information that, in the written opinion of Participant’s counsel (the form and
substance of which opinion shall be reasonably acceptable to Tiffany), the
Participant is legally compelled or otherwise required to disclose or else stand
liable for contempt or suffer other material penalty. The obligations in this
section shall continue beyond the Duration of the Non-Competition Covenant.


Notwithstanding this Section 3 or any other provision of this instrument,
nothing prohibits Participant or Participant’s counsel from initiating
communications directly with, responding to any inquiry from, providing
testimony before, or providing information to, the U.S. Securities and Exchange
Commission, any other regulatory, administrative or governmental enforcement
authority, or any self-regulatory organization. Further, nothing in this
instrument prohibits Participant, if a former or current U.S. employee, from
disclosing to employees and others (including the media) information about
wages, benefits and other terms and conditions of employment; employee names,
addresses, telephone numbers, and non-Company email addresses; and employee
lists, when exercising statutory rights to organize or to act for individual or
mutual benefit under the National Labor Relations Act or other laws, or to
exercise their rights under other applicable law.


4.    Forfeiture of Equity Awards and Return of Proceeds of Equity Awards in the
Event of Breach; Forfeiture of Other Applicable Benefits. Should Participant
breach Participant’s obligations under Section 2 above, Participant shall:


(i) forfeit and lose all rights under any Equity Award, whether or not such
Equity Award shall have vested, and such Equity Award shall thereupon become
null and void;


(ii) immediately pay to Tiffany and Company the Proceeds of Equity Award for (a)
each grant of stock option or stock appreciation right that was exercised and
(b) each grant of restricted stock or stock units that has vested, in both cases
(a) and (b), within the following period: beginning 180 days prior to
Participant’s Termination Date and including the entire period of the Duration
of Non-Competition Covenant;


(iii) if applicable, forfeit any Excess DCRB Contributions and Investment Fund
performance credited to such contributions in Participant’s Deferred Benefit
Accounts that would otherwise be payable to Participant or his Beneficiary under
the Deferral Plan; and promptly repay to Tiffany and Company any amounts paid
from any Excess DCRB Contributions and Investment Fund performance credited to
such contributions in Participant’s Deferred Benefit Accounts that

Non-Competition and Confidentiality Covenants
March 16, 2016


 
6

--------------------------------------------------------------------------------




have been paid to Participant or his Beneficiary under the Deferral Plan prior
to such breach. For purposes of this Section 4(iii), capitalized terms shall
have the meanings provided in the Deferral Plan; and


(iv) if applicable, forfeit and lose all right to any current or future Benefit
(as defined in the Excess Plan) under the Excess Plan.


5.      Enforcement.


(i)      Participant agrees that the restrictions set forth in this instrument
are reasonable and necessary to protect the goodwill of Tiffany. If any of the
provisions set forth herein is deemed invalid, illegal or unenforceable based
upon duration, geographic scope or otherwise, Participant agrees that such
provision shall be modified to make it enforceable to the fullest extent
permitted by law.


(ii)      In the event of breach or threatened breach by Participant of the
provisions set forth in this instrument, Participant acknowledges that Tiffany
will be irreparably harmed and that monetary damages (including loss of the
Benefit) shall be an insufficient remedy to Tiffany. Therefore, Participant
consents to the enforcement of this instrument by means of temporary or
permanent injunction and other appropriate equitable relief in any competent
court, in addition to any other remedies Tiffany may have under this Agreement
or otherwise.


6.      Procedure to Obtain Determination. Should Participant wish to obtain a
determination that any proposed employment, disclosure, arrangement or
association (each a “Proposed Transaction”) is not prohibited hereunder,
Participant shall direct a written request to the Board. Such request shall
fully describe the Proposed Transaction. Within 30 days after receipt of such
request, the Board may (i) issue such a determination in writing, (ii) issue its
refusal of such request in writing, or (iii) issue a written request for more
written information concerning the Proposed Transaction. In the event that
alternative (iii) is elected (which election may be made on behalf of the Board
by the Legal Department of Tiffany and Company without action by the Board), any
action on Participant’s request will be deferred for ten (10) days following
receipt by said Legal Department of the written information requested. Failure
of the Board to act within any of the time periods specified in this Section 6
shall be deemed a determination that the Proposed Transaction is not prohibited
hereunder. A determination made or deemed made under this Section 6 shall be
limited in effect to the Proposed Transaction described in the submitted
materials and shall not be binding or constitute a waiver with respect to any
other Proposed Transaction, whether proposed by such Participant or any other
Person. In the event that Participant wishes to seek a determination that
employment with a management consulting firm, an accounting firm, a law firm or
some other provider of consulting services to a wide variety clients will not be
prohibited hereunder should such firm, at some unspecified time, provide
services to a Person in the Retail Jewelry Trade or the Wholesale Jewelry Trade,
Participant may seek a determination hereunder; in submitting such a Proposed
Transaction, the Participant should specify the extent that Participant will be
involved in or can be excluded from involvement in the provision of such
services. In making any determination under this Section 6, the Board shall not
be deemed to be acting as a fiduciary with respect to the Participant or any
beneficiary of the Participant and shall be under no obligation to issue a
determination that any Proposed Transaction is not prohibited hereunder. If

Non-Competition and Confidentiality Covenants
March 16, 2016


 
7

--------------------------------------------------------------------------------




Participant is an executive officer of the Parent at the time any determination
under this Section 6 is requested, such a request shall be directed to the
Compensation Committee (or its Stock Option Subcommittee) of the Parent Board,
and actions and determinations described in this Section 6 shall be conducted by
such Committee or Subcommittee.


7.      Arbitration and Equitable Relief.      Participant and Tiffany agree
that any and all disputes arising out or relating to the interpretation or
application of this instrument, including any dispute concerning whether any
conduct is in violation of Section 2 or 3 above, shall be subject to arbitration
in New York, New York, under the then existing Commercial Arbitration Rules of
the American Arbitration Association. Arbitration proceedings shall be conducted
by three arbitrators. Without limit to their general authority, the arbitrators
shall have the right to order reasonable discovery in accordance with the
Federal Rules of Civil Procedure. The final decision of the arbitrators shall be
binding and enforceable without further legal proceedings in court or otherwise,
provided that either party to such arbitration may enter judgment upon the award
in any court having jurisdiction. The final decision arising from the
arbitration shall be accompanied by a written opinion and decision which shall
describe the rational underlying the award and shall include findings of fact
and conclusions of law. The cost of such arbitration shall be borne equally by
the parties and each party to the arbitration shall bear its own attorney’s
fees. Notwithstanding any provision in this Section 7, the requirement to
arbitrate disputes shall not apply to any action to enforce this instrument by
means of temporary or permanent injunction or other appropriate equitable
relief.


8.      Miscellaneous Provisions.     


(a)      Tiffany may assign its rights to enforce this instrument to any of its
Affiliates. Participant understands and agrees that the promises in this
instrument are for the benefit of Tiffany (which term includes the Tiffany and
Company and its Affiliates) and for the benefit of the successors and assigns of
Tiffany and its Affiliates.


(b)      Any determination made by the Board under Section 6 above shall bind
Tiffany and Company and its Affiliates.


(c)      The laws of the State of New York, without giving effect to its
conflicts of law principles, govern all matters arising out of or relating to
this instrument and all of the prohibitions and remedies it contemplates,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.


(d)      Each Person giving or making any notice, request, demand or other
communication (each, a “Notice”) pursuant to this Instrument shall


(i)      give the Notice in writing; and


(ii)    use one of the following methods of delivery, each of which for purposes
of this Agreement is a writing:


(A)    Personal delivery.
(B)    Registered or Certified Mail, in each case, return receipt requested and
postage prepaid.

Non-Competition and Confidentiality Covenants
March 16, 2016


 
8

--------------------------------------------------------------------------------




(C)    Nationally recognized overnight courier, with all fees prepaid.


(e)      Each Person giving a Notice shall address the Notice to the recipient
(the “Addressee”) at the address given on the signature page of this Instrument
or to a changed address designated in a Notice.


(f)      A Notice is effective only if the person giving the Notice has complied
with subsections (d) and (e) and if the Addressee has received the Notice. A
Notice is deemed to have been received upon receipt as indicated by the date on
the signed receipt, provided, however, that if the Addressee rejects or
otherwise refuses to accept the Notice, or if the Notice cannot be delivered
because of a change in address for which no Notice was given, then upon such
rejection, refusal or inability to deliver such Notice will be deemed to have
been received. Despite the other clauses of this subsection (f), if any Notice
is received after 5:00 p.m. on a business day where the Addressee is located, or
on a day that is not a business day where the Addressee is located, then the
Notice is deemed received at 9:00 a.m. on the next business day where the
Addressee is located.


(g)      This instrument shall not be amended except by a subsequent written
instrument that has been executed by Participant and on behalf of Tiffany by a
duly authorized officer of Tiffany. Participant’s obligations under this
instrument may not be waived, except pursuant to a writing executed on behalf of
Tiffany or as otherwise provided in Section 6 above.


(h)      This instrument constitutes the final expression of Participant’s
post-employment confidentiality and non-competition obligations. It is the
complete and exclusive expression of those obligations and all prior and
contemporaneous negotiations and agreement between the parties on those matters
are expressly merged into and superseded by this Agreement.


(i)      Any reference in this instrument to the singular includes the plural
where appropriate, and any reference in this instrument to the masculine gender
includes the feminine and neuter genders where appropriate. The descriptive
headings of the sections of this instrument are for convenience only and do not
constitute part of this instrument.


IN WITNESS WHEREOF, this instrument has been executed on the date first written
above.




Participant




__________________________
Name:
    
Notice Address :


__________________________


__________________________


__________________________











Non-Competition and Confidentiality Covenants
March 16, 2016


 
9

--------------------------------------------------------------------------------




Accepted and agreed (as to Section 7)


Tiffany and Company






By:______________________
Name:
Title:


Notice Address :


The Board of Directors
Tiffany and Company
Care of:     
Legal Department
200 Fifth Avenue
New York, NY 10022     







Non-Competition and Confidentiality Covenants
March 16, 2016


 
10